105 F.3d 664
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norma E. BROWN, aka:  Norma Brown, Plaintiff-Appellant,v.Janet RENO, Attorney General, United States of America,Defendant-Appellee.
No. 95-56525.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 11, 1996.Decided Jan. 3, 1997.

Before:  PREGERSON, D.W. NELSON and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
The district court's order granting defendant's motion for summary judgment entered September 6, 1995 is affirmed.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3